DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
This office action is based upon claims received on 05/04/2022 (with header labelled "Attorney
Docket No. 048279-714001US"), which replace all prior submitted versions of the claims.

-Claims 3,4,12,13 are cancelled.
-Claims 1,2,5-11,14-20 are pending.
-Claim 1,5,10,19 are amended.

Allowable Subject Matter
Claims 1,2,5-11,14-20 (renumbered as 1-16) are allowed.

The following is an examiner's statement of reasons for allowance: A search has been
performed and no priori art search has been found that solely, or in any reasonable combination, reads on the claim as recited, ie.,

For Claim 1 (and other independent claims), in conjunction with other noted and recited Claim 1 , the following limitations are allowable subject matter:
A method of controlling an Ethernet switch for a vehicle, comprising: switching, by the controller, a mode of the Ethernet switch from a lock mode to an unlock mode after performing the certificate-based security access procedure; and establishing, by the controller, a fourth connection between the diagnostic device and the ECU by referring to the VLAN ID table, and assigning the first VLAN ID to the third port to which the ECU is connected after the mode of the Ethernet switch is switched to the unlock mode.

The closest prior art found is, Ben-Noon et al. (US 2017/0093866A1).
Ben-Noon teaches the limitations, detecting, by a controller, a first connection between a connector of a diagnostic device and a first port of the Ethernet switch; establishing, by the controller, a second connection with the diagnostic device by referring to a virtual local area network identifier (VLAN ID) table, and assigning a first VLAN ID to each of the first port to which the diagnostic device is connected and a second port to which the controller is connected; establishing, by the controller, a third connection between the controller and an electronic control unit (ECU) in the vehicle by referring to the VLAN ID table, and assigning a second VLAN ID to each of the second port to which the controller is connected and a third port to which the ECU is connected; performing, by the controller, a certificate-based secure access procedure between the diagnostic device and the controller;

However, Ben-Noon taken alone or in any reasonable combination, does not teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record.

Ben-Noon fails to teach, switching, by the controller, a mode of the Ethernet switch from a lock mode to an unlock mode after performing the certificate-based security access procedure; and establishing, by the controller, a fourth connection between the diagnostic device and the ECU by referring to the VLAN ID table, and assigning the first VLAN ID to the third port to which the ECU is connected after the mode of the Ethernet switch is switched to the unlock mode.
Regarding, switching, by the controller, a mode of the Ethernet switch from a lock mode to an unlock mode after performing the certificate-based security access procedure, in Ben Noon [0118] an embodiment is described wherein ethernet ports are switched enabling data transfer and "unlocking" diagnostic connection to rest of vehicle(=ECU). In [0119] the gateway(=controller) disconnects from diagnostic unit where IP traffic coming from diagnostic device not going through gateway. However, there is no teaching of switching to “unlock” mode after “performing the certificate-based security access procedure.”
Regarding, establishing, by the controller, a fourth connection between the diagnostic device and the ECU by referring to the VLAN ID table, and assigning the first VLAN ID to the third port to which the ECU is connected after the mode of the Ethernet switch is switched to the unlock mode, Ben-Noon does not teach re-assignment of first VLAN ID to third port though it teaches first three ports having unique VLAN IDs.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anindita Sen whose telephone number is (571)-272-2390. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANINDITA SEN/Examiner, Art Unit 2478     
       
/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478